DETAILED ACTION
Claims 1-17 are allowed.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record, alone or in combination, does not teach the limitations of the independent claim in its entirety.
The closest prior art of record is Twomey US 10779881 and Witt et al US 20020107517.
Twomey teaches pistol grip forceps where a lever moves towards the housing to actuate the jaws (Fig. 1).  There is a trigger 62 that actuates the jaw action through bar 161 (Figs. 3A and B).  The jaws are able to be laterally shifted away from one another (Fig. 9B).  Witt teaches scissor grip forceps with a trigger on one of the shafts (Fig. 7).  However, the claim requires shafts that interconnect at a pivot point that laterally shift from one another with actuation of the trigger.  The scissor grip configuration can be read upon by Witt but the trigger moves the blade into the jaws.  Twomey has laterally shifting jaw members that are actuated by a trigger but the trigger does not laterally shift the shafts which include the holding portion.  Therefore, the prior art of record does not teach the limitations of the independent claim as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN T. CLARK whose telephone number is (408)918-7606. The examiner can normally be reached Monday-Friday 7AM-3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.T.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794